Citation Nr: 1546269	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to March 1977.  He died in December 2009.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In May 2012, the appellant filed a timely Substantive Appeal (VA Form 9).  

In June 2011, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO in St. Petersburg, Florida.  In November 2014, the appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of each hearing is associated with the claims file. 

In April 2015, the Board referred the claim for the cause of the Veteran's death for a VA medical expert opinion.  This opinion was received in August 2015 and is included in the claims file.  The appellant and her representative were provided a copy of the opinion in August 2015, and have provided responses thereto.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with this claim.  The Virtual VA file contains the Board hearing transcript.


FINDINGS OF FACT

1.  The Veteran died in December 2009.  His death certificate lists the immediate cause of death as probable myocardial infarction due to hypertension.  Mood disorder and knee condition are listed as "other significant conditions contributing to death but not resulting in the underlying cause of death."

2.  At the time of his death, the Veteran was service-connected for bilateral knee disabilities and a depressive disorder.  

3.  Resolving reasonable doubt in favor of the appellant, service-connected bilateral knee disabilities and a depressive disorder contributed substantially and materially to the Veteran's death.

4.  DIC based on service connection for the cause of the Veteran's death is a greater benefit than DIC based on section 1318; therefore the latter claim is moot.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

2.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTIES TO NOTIFY AND ASSIST

The Board is required to ensure that VA's duties to notify and assist claimants in substantiating a claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2015).  In light of the Board's favorable decision to grant entitlement to service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot and a discussion of VA's duties to notify and assist is not necessary.  

II.  CAUSE OF THE VETERAN'S DEATH

At the time of his death in December 2009, the Veteran was service-connected for a depressive disorder associated with status post surgical incision of the right medial meniscus, evaluated at 50 percent disabling; status post surgical incision of the right medial meniscus, evaluated at 20 percent disabling; left knee degenerative joint disease with pain on limitation of extension associated with status post surgical incision of the right medial meniscus, evaluated at 20 percent disabling under Diagnostic Code 5261; post traumatic arthritis of the right knee, evaluated at 10 percent disabling; left knee degenerative joint disease with pain on limitation of extension associated with status post surgical incision of the right medial meniscus, evaluated at 10 percent disabling under Diagnostic Code 5260; and left knee instability associated with status post surgical incision of the right medial meniscus, evaluated at 10 percent disabling.  The combined evaluation was 80 percent.  However, the Veteran was granted entitlement to individual unemployability effective September 30, 2002.  The Veteran's service-connected disabilities all stem from an in-service basketball injury of the right medial meniscus.

The Veteran's death certificate shows that the immediate cause of his death was probable myocardial infarction due to hypertension.  Mood disorder and knee condition are listed as "other significant conditions contributing to death but not resulting in the underlying cause of death."  The death certificate is signed by a VA physician, A.P., MD.

The appellant contends that the Veteran's service-connected depressive disorder due to his knee disorders caused the Veteran to overeat, which led to morbid obesity, which in turn caused the Veteran's hypertension that caused the myocardial infarction from which the Veteran died.  

General Legal Criteria

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2015).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for the cause of a veteran's death, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

At an April 2009 VA psychology consultation, the Veteran expressed anxiety and dysthymia (or persistent mild depression) related to a history of knee arthritis/arthralgia and related co-morbidities of morbid obesity, physical deconditioning, reduced mobility, and confinement to bed.  The Veteran expressed psychosocial stressors of job loss/unemployment, disability, periods of financial strain, and family friction.  In addition, the Veteran's eldest son died several years prior from a lethal mixture of prescription drugs and alcohol.  

Per the Veteran's report, he was a postal employee until 1998 when he lost his job because of missing too much work due to knee problems.  His perspective was that the postal supervisor was trying to get rid of him by looking for reasons to fire him.  The Veteran noted that these events, along with financial strain, contributed to his depression and anxiety.  The Veteran described his mood as "somewhat depressed."  He stated that he used food to make himself feel better.  The diagnostic impressions were depression NOS (not otherwise specified), eating disorder NOS (provisional), and anxiety.

A December 2009 note by Dr. A.P. relates that he was asked by the coroner to provide a death certificate through the Veteran's home-based primary care provider, J.C., ARNP.  The note lists the Veteran's cause of death as probable myocardial infarct and other diagnoses as hypertension, mood disorder, and knee condition. 

At her June 2011 hearing before a DRO, the appellant testified that the Veteran weighed over 300 pounds when he started working for the post office in the early 1980s, and that over the years the Veteran gained a lot of weight because of his mood disorder.  See June 2011 Transcript of Hearing at 6.  She testified further that she was told by medical professionals that, because of the Veteran's knees, the weight gain, and mood disorder, they were surprised the Veteran lived as long as he did because of the heart.  Id.  She stated that this was put on the death certificate, but she was told that it was put on the wrong line.  She asked Dr. A.P. to amend the death certificate, but he said he put it on the death certificate and that the RO can work it out.  Id. at 7.  That was the first time she talked to Dr. A.P.  She also indicated that a psychiatrist told her that the Veteran's nervous condition was absolutely part in parcel of the Veteran's death; however, the psychiatrist did not put that in writing for her.  Id. at 8.            

A medical opinion concerning the cause of the Veteran's death was obtained in April 2012 from a VA physician.  The report notes that VA treatment records show the Veteran weighed in excess of 600 pounds and had hypertension.  The physician reviewed the Veteran's claims file and medical records.  The report includes the Veteran's last psychology treatment note, a June 2009 telephone call in which the Veteran reports that he is too busy with home renovations to address his psychological health and psychological counseling is discontinued.

The physician opined that it is less likely as not that the Veteran's mood disorder contributed to his death by myocardial infarction/hypertension.  Her rationale was that myocardial infarction is caused by the interruption of blood supply to a part of the heart causing heart cells to die.  This is most commonly due to occlusion of a coronary artery following the rupture of a vulnerable atherosclerotic plaque, which is an unstable collection of lipids (cholesterol and fatty acids) and white blood cells in the wall of a coronary artery.  Major risks for myocardial infarction are hypertension, obesity, sedentary lifestyle, diabetes, and smoking.  However, there is no pathophysiologic mechanism for depression and mood disorders to cause occlusion of coronary arteries.  

The physician reviewed Dr. A.P.'s December 2009 note.  She commented that Dr. A.P. listed the Veteran's two service-connected conditions; however, he did not offer any explanation of how they might be related to the Veteran's death.  She stated that it is unknown whether Dr. A.P. was perhaps simply listing the Veteran's service-connected conditions.  

At her November 2014 Board hearing, the appellant testified as to the symptoms of the Veteran's depression, the impact of his obesity on his life, and the Veteran's feelings of guilt and embarrassment.  She testified that, when the Veteran had to leave his job at the post office and retire due to knee pain, the Veteran felt like he lost everything.  His mood swings and depression got worse and he spiraled downward.  Then the weight just kept piling on.  See November 2014 Transcript of Hearing at 13.

In December 2014, the appellant's representative submitted a copy of an article entitled "Depression and Heart Disease" from the Johns Hopkins Women's Cardiovascular Health Center website.  Although the article makes reference to Dr. Ziegelstein (who is cited as a specialist in the study, diagnosis, and treatment of patients with heart disease and depression) and includes quotes from him, the article is not authored by Dr. Ziegelstein, as the representative states.  In fact, no author is listed for the article and the source of the information is not provided.

The focus of the article is the psychological impact of having a heart attack or suffering heart failure, and the relationship between mood and recovery following a heart attack.  The only potentially relevant statement in the article is the following:

There is thought to be a two-way relationship between heart disease and depression:  A percentage of people with no history of depression become depressed after a heart attack or after developing heart failure.  And people with depression but no previously detected heart disease, seem to develop heart disease at a higher rate than the general population.

(Original italics.)       

The Board requested an expert medical opinion concerning the cause of the Veteran's death that was obtained by the Board in August 2015 (the Board notes that the opinion is dated in April 2015).  The physician begins by noting that the foregoing article discusses an association between heart disease and depression, but, in fact, suggests that depression may be a result of heart disease.  The physician points out that here the appellant is making the opposite claim, i.e., that the heart disease was caused by the depression.  While the article talks about the association of depression and heart disease, it states that more study is needed and does not make any definitive, quantitative stance on the strength of any correlation between the two conditions.

The physician opined that there is no way to say with a certainty of 50 percent or greater probability that depression or the knee disorder was the principle cause or a contributing cause of the Veteran's death.  The physician explained that the diseases at issue are common.  VA has patients with these diagnoses who have heart attacks and others who do not.  The physician emphasized that correlation does not equal causation; thus, it cannot be said that the Veteran's depression and knee disorders caused or significantly influenced the Veteran's death.      
     
Analysis

In concluding that the Veteran's service-connected depression less likely as not contributed to his death by myocardial infarction/hypertension, the April 2012 VA physician explained that there is no pathophysiologic mechanism for depression and mood disorders to cause occlusion of coronary arteries.  In so opining, however, the  VA examiner acknowledged that major risks for myocardial infarction included hypertension, obesity, and sedentary lifestyle.  As noted above, the appellant contends that the Veteran's service-connected depressive disorder due to his knee disorders caused the Veteran to overeat, which led to morbid obesity, which in turn caused the Veteran's hypertension that caused the myocardial infarction from which the Veteran died.  In opining that it cannot be said that the Veteran's depression and knee disorders caused or significantly influenced the Veteran's death, the August 2015 expert explained that correlation does not equate to causation, and, while some patients with these diagnoses have heart attacks, others do not.  The Board, however, acknowledges that the article referenced above noted that "people with depression but no previously detected heart disease, seem to develop heart disease at a higher rate than the general population."

During the course of this appeal, VA Fast Letter 13-04 was issued by the RO.  The Board is not required to adhere to VA Fast Letters.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2015) (providing that the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues.").  The undersigned, however, has knowledge of a single-judge nonprecedential decision Hernandez v. McDonald, No. 13-1882, 2014 WL 7409475 (Vet. App. Dec. 31, 2014) in which the Court reversed the Board's denial and found that the procedures set forth in VA Fast Letter 13-04 (Mar. 22, 2013) applied to the claim.  The Court observed that VA Fast Letter 13-04 provided, in pertinent part:  "For [claims for dependency and indemnity compensation benefits,] where the cause of death listed on the death certificate matches one or more of the deceased [v]eteran's service-connected disabilities, take immediate action on the claim by referring it to a rating team for a decision without further development regarding the cause of death. Evidence of service-connected disability in the Corporate Record is sufficient to establish service connection for the underlying disability. Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death. If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the [v]eteran's death. Do not develop further for the causal connection between the [v]eteran's service-connected disability and the cause of death."  The Court further observed that VA Fast Letter 13-04 sets forth that "[t]hese procedures are effective the date of this Fast Letter and apply to claims pending as of the date of this letter, and those received on or after the effective date of this letter."  Here, mood disorder and knee condition are listed as "other significant conditions contributing to death but not resulting in the underlying cause of death" on the Veteran's certificate of death.  At the time of his death, the Veteran was service-connected for bilateral knee disabilities and a depressive disorder.  The VA examiner acknowledged that major risks for myocardial infarction included hypertension, obesity, and sedentary lifestyle.  The August 2015 expert maintained that there is no way to say with a certainty of 50 percent or greater probability that depression or the knee disorder was the principle cause or a contributing cause of the Veteran's death.  Resolving reasonable doubt in favor of the appellant, the Board finds that service-connected bilateral knee disabilities and a depressive disorder contributed substantially and materially to the Veteran's death.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

III.  DIC BENEFITS UNDER 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 when it is shown that the veteran's death was not the result of his or her own willful misconduct and, at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a) (2015).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on individual unemployability.  See 38 C.F.R. § 3.22(c) (2015). 

As DIC based on service connection for cause of death is a greater award, the claim for DIC based on 38 U.S.C.A. § 1318 is moot and dismissed.  See 38 C.F.R. § 3.151 (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).

      (CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for the Veteran's cause of death is granted.

The appeal seeking entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


